Citation Nr: 1416869	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the right acromioclavicular joint (right shoulder disability).

2. Entitlement to an initial compensable rating for tinea cruris, tinea unguium, and tinea pedis (skin condition).  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing in April 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 60 days so that the Veteran could submit additional evidence and none was received during that time.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) who conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to testify at a new hearing and/or receive a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request.   

The issue of entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
FINDINGS OF FACT

1. The Veteran's posttraumatic degenerative joint disease of the right acromioclavicular joint is manifested by at least 170 degrees of forward flexion and abduction, and at least 80 degrees of internal and external rotation.

2. The Veteran's tinea cruris with tinea unguium and tinea pedis affects 4 percent of his body, results in itching, burning, and redness of the skin, and requires adjustments to the Veteran's daily activities.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the right acromioclavicular joint have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2. The criteria for an initial 10 percent rating for tinea cruris with tinea unguium and tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in October 2006 satisfied the duty to notify provisions with regard to a service connection claim, but not an increased evaluation claim.  This appeal arises from disagreement with initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. 303 (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in April 2011.  At a hearing on appeal, 38 C.F.R. § 3.103(c)(2) (2013) requires that a VLJ has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned clearly specified the issues to be discussed during the  hearing, but did not suggest evidence to submit to substantiate the claims.  However, the undersigned asked the Veteran questions specific to his disability symptoms to elicit discussion of his ability to move his shoulder, his level and frequency of pain, the impact of his shoulder disability on his occupational and daily activities, and the symptoms of his skin irritation including its impact on his ability to wear shoes and clothing.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  

The Veteran and his representative had ample opportunity to submit evidence and argument to substantiate the claims.  Additionally, the Board held the record open for 60 days, providing the Veteran with additional opportunities to submit evidence and argument.  There is no indication that he does not understand what is necessary to substantiate his claims.  In his April 2007 Notice of Disagreement and his March 2009 Substantive Appeal, the Veteran argued that the disability ratings assigned did not fully describe the severity of his disabilities.  Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claims; hence, there is no prejudice to the Veteran in the Board's adjudication of his claims.  On appellate review, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  No additional action in this regard is warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2013).  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Right Shoulder Disability 

The Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right handed.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010, which provides that traumatic arthritis shall be rated under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external and internal rotation.  38 C.F.R. § 4.71, Plate I (2013).

Under Diagnostic Code 5201, a minimum 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

The Board has also considered other Diagnostic Codes pertaining to disabilities of the shoulder.  However, the evidence during the period on appeal does not reflect findings of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, they are not applicable to the Veteran's claim and will not be discussed.

The Veteran was afforded a VA examination in March 2007.  He complained of popping and stiffness.  He denied any weakness or loss of motion.  He had increased symptoms in cold weather, specifically stiffness and temporary limitation of motion.  He denied any constitutional symptoms of inflammatory arthritis. He avoided sports that required throwing.  The Veteran worked as a welder foreman and denied any effects on his occupation.  On examination, motor strength was 5/5.  The Veteran demonstrated 180 degrees of forward flexion and abduction, with the onset of pain at the terminal limits.  External rotation was 85 degrees, and internal rotation was 80 degrees.  Range of motion findings represented both active and passive motion.  There was some crepitus, and additional pain following repetitive motion.  The examiner further stated that he could not assess additional limitation of motion due to flare-ups or symptoms such as pain and fatigue without resorting to speculation.  X-rays revealed degenerative changes of the acromioclavicular joint.

VA treatment records dated March 2009 show the Veteran reported right shoulder fatigue.  He was unable to do overhead work, and there was pain if he kept his arm up for a long time.  He could not swing his arm.

The Veteran was afforded an additional VA examination in June 2009.  He reported intermittent anterior/superior shoulder pain on a daily basis, up to 5/10 in severity.  Pain was exacerbated by overhead work.  He had intermittent stiffness and mechanical symptoms.  He denied any instability, weakness, or nocturnal wakening.  His condition mildly affected activities of daily living, such as difficulty combing his hair.  He was employed as an ironworker, and experienced shoulder pain at work.  This did not compromise his job performance and did not result in absenteeism.  His symptoms fluctuated but he denied any flare-ups.  On examination, there was mild prominence of the distal clavicle.  There was no muscle atrophy or inflammation.  The acromioclavicular joint and biceps tendon were tender.  The Veteran demonstrated 170 degrees of forward flexion and abduction, with pain at the end range of abduction.  External rotation was 85 degrees, and internal rotation was 80 degrees.  Range of motion findings represented both active and passive motion.  There was no significant change following repetitive motion.  Weakness, lack of endurance, and incoordination were not factors in range of motion testing. Impingement tests were negative.  Strength was 5/5.  Sensation was preserved.  Ankylosis was not present.  The examiner noted that the Veteran's anterior shoulder pain was caused by biceps tendonitis, which was unlikely to be related to his shoulder injury.  However, the examiner did not distinguish which physical findings, if any, were attributable to biceps tendonitis.

The Veteran testified at a Travel Board hearing in April 2011.  He stated that he experienced some popping and locking with the shoulder.  Lifting also caused discomfort.  He could not completely lift things overhead or swing a sledgehammer.  His condition sometimes interfered with sleep, and was aggravated by cold weather.  He was previously prescribed a brace, but was told that it was not effective.  In his capacity as a welder, he avoided doing any overhead welding.  Daily activities involving overhead motions were also limited.  He treated his condition with Ibuprofen.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right shoulder condition is not warranted.

Initially, the Board notes that the June 2009 VA examiner diagnosed biceps tendonitis, which was unrelated to the Veteran's service-connected shoulder disability. However, no distinction was made between the effects of the two conditions.  The relevant case law has directed that when it is not possible to distinguish or discern the effects of a nonservice-connected disorder from a service-connected one, VA must attribute such effects to the service-connected disorder.  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998).

A higher disability rating under Diagnostic Codes 5010 and 5003 requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The evidence of record does not demonstrate these findings.

Similarly, under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  During the Veteran's VA examinations, he demonstrated at least 170 degrees of forward flexion and abduction, and at least 80 degrees of internal and external rotation, even when accounting for limitation based on pain or fatigue.  This indicates a level of function well above that contemplated by a higher 20 percent rating, even when considering functional loss.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shoulder pain and fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the objective medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right shoulder disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from a right shoulder disability have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The appeal is denied.  

B. Skin Condition

The Board notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008, and therefore the revised criteria are not for application in this appeal.

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7813, which provides that dermatophytosis shall be rated as dermatitis under Diagnostic Code 7806, or as scars under Diagnostic Codes 7801-7805, depending on the predominant disability.  38 C.F.R. § 4.118 (2013).  As the evidence below demonstrates, the Veteran's skin disability does not result in scarring or disfigurement, therefore Diagnostic Codes 7801-7805 are not applicable.

Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

The Veteran was afforded a VA examination in March 2007.  He reported that his rash was constant, but worse during the summer.  His symptoms including itching, burning, and cracking of the skin.  He treated his condition with Hydrocortisone as needed.  This provided partial relief.  He selected clothes that avoided irritation by friction.  On examination, there was an extensive erythematous patch on the inner left thigh extending to the groin.  There was also a small area of involvement in the right inguinal area.  There was sole and web scaling of the feet, with several toenails demonstrating onycholysis and subungal debris.  No exposed areas were affected.  The total body area affected was 4 percent.  There was no scarring or disfigurement.

VA treatment records dated March 2009 show complains of redness, itching, and burning on the leg.  The Veteran treated this with Clotrimazole cream, which resolved the rash but did not prevent it from reoccurring.

The Veteran was afforded an additional VA examination in May 2009.  The Veteran again reported that his rash was constant, but worse during the summer.  His symptoms including itching and burning.  In the last 2 months, there was increased activity on his feet.  He treated his condition with topical Clotrimazole, which provided minimal relief.  He again indicated that his condition was exacerbated by clothes rubbing against the affected areas, and he selected clothes to avoid irritation by friction.  On examination, there was extensive scaling and discoloration on the bilateral thighs that extended into the groin, greater on the left. The right inguinal area also had a small area of involvement.  There was extensive sole erythema and scaling on the feet, extending to the toes.  Several toenails demonstrated onycholysis and subungal debris.  No exposed areas were involved.  The total body area affected was 4 percent.

The Veteran testified at a Travel Board hearing in April 2011.  He stated that his condition affected his thighs, buttocks and feet.  His symptoms included itching, redness, burning, and some swelling. There was an occasional light discharge. He also had some cracking of the skin on his feet.  It was less active in the winter and worse in the summer.  He treated his condition with two topical creams.  He made sure to wash his clothes separately from his wife's laundry.  His medication also turned some of his white clothes yellow, and he went through underwear very quickly.  Swimming also exacerbated his condition.

Based on the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's skin disability.  Initially, the Board notes that the Veteran has not been treated with corticosteroids or other systemic therapies, therefore the rating criteria pertaining to those treatments are not applicable.  Nonetheless, a 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body.  In this case, both VA examinations indicated that only 4 percent of the Veteran's body was affected.  However, the Veteran also reported several effects on his daily activities.  He had to select clothes to minimize irritation by friction, and had to wash his clothes separately from his wife's clothes.  He also testified that he went through underwear much faster than normal, and that his medications could discolor some of his clothing.  Therefore, while the specific rating criteria for a 10 percent rating have not been met, the Board finds that the Veteran's skin disability, which affects 4 percent of total body area and has a noticeable effect on daily activities, results in an overall disability picture consistent with a 10 percent rating throughout the period on appeal.  To this extent, the appeal is granted.  

A higher 30 percent rating is not warranted, however, as the Veteran's condition does not affect 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, and is not treated with any systemic therapy.  Moreover, the effect on the Veteran's daily activities, such as dressing, is not significant enough to warrant a 30 percent rating.

As above, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as itching and burning, and is competent to report the effect of his condition on his daily activities.  Layno, 6 Vet. App. 465.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

The Veteran's symptoms from a skin condition have not met the criteria for a rating higher than 10 percent at any time since the effective date of his award, so the Board may not further stage his rating.  Fenderson, 12 Vet. App. at 125-26.  

III. Extraschedular Evaluation under 38 C.F.R. § 3.321(b)(1) and Total Disability Rating Based on Individual Unemployability (TDIU) under 38 C.F.R. § 4.16(a) 

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's shoulder and skin disabilities with the established criteria found in the rating schedule for those conditions shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Finally, a TDIU is not warranted because the Veteran does not contend, and the evidence does not show, that his right shoulder disability and skin condition render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  To the contrary, in April 2011 he testified that he was not working as a welder because no work was available.  He has not asserted that his skin condition prevents him from working.  



ORDER

An initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the right acromioclavicular joint is denied.

An initial 10 percent rating for tinea cruris with tinea unguium and tinea pedis is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


